


Exhibit 10.3

 

January 30, 2008

 

Colin Slade

 

 

Dear Colin:

 

We are pleased to offer you the position of Chief Financial Officer and
Executive Vice President, reporting to Brian Farrell, President and Chief
Executive Officer.  Your start date will be February 29, 2008.  We look forward
to a mutually beneficial and successful business relationship.  This letter sets
out the terms and conditions of your employment with THQ.

 

The Compensation Plan and Benefits Package for your position is summarized on
page two of this letter.  These terms may be modified at a later date; also, THQ
may from time to time establish other policies and conditions regarding your
employment.

 

In addition, this offer is made contingent upon your reading and signing the
standard THQ New Hire Policies and upon THQ receiving positive confirmation on a
background screening that is conducted for all newly hired employees.

 

If you accept this offer, please sign at the spaces provided on both pages of
this letter, indicating your acceptance.  If you do not do so within seven days
from the date of this letter, this offer will expire.

 

By signing this letter, you acknowledge that you understand and agree that your
employment with THQ is at will.  Your employment with THQ is voluntarily entered
into and we recognize you are free to resign at any time.  Similarly, it is
recognized that THQ is free to conclude an employment relationship at any time
we feel is appropriate.  While other terms of your employment may change with or
without notice, this at will relationship can be changed only in a written
agreement signed by you and an officer of THQ.

 

On your first day of work, we will need evidence of your U.S. citizenship, or
proof of your legal right to live and work in the United States.

 

Welcome to the THQ team, Colin.

 

Sincerely,

 

 

William W. Goodmen

Executive Vice President

Human Resources and Administration

 

cc:  Brian Farrell

 

Acceptance:

 

 

 

 

 

Colin Slade

Date

 

Start date: 2/29/08

 

--------------------------------------------------------------------------------


 

Colin Slade

 

Compensation Plan and Benefits Package

 

 

 

Title:

 

Chief Financial Officer and Executive Vice President

 

 

 

Base Salary:

 

$440,000 per year payable bi-weekly at the rate of $16,923.08.

 

 

(26 pay periods/year)

 

 

 

Status:

 

Exempt

 

 

 

Health Insurance:

 

Blue Cross HMO, Blue Cross PPO, or Kaiser HMO. Eligibility begins on date of
hire.

In addition, you and your eligible dependents’ out-of-pocket healthcare expenses
will be covered by Exec-U-Care at no cost to you.

 

 

 

Dental:

 

Coverage through Guardian. Eligibility begins on date of hire.

 

 

 

Vision:

 

Coverage through V.S.P. Eligibility begins on date of hire.

 

 

 

Life Insurance:

 

Three times base pay (capped at $1 million) — Eligibility effective on date of
hire.

 

 

 

Short/Long Term Disability:

 

Eligibility effective on date of hire.

 

 

 

Vacation/Holidays:

 

Twenty (20) days per year vacation. Eight (8) paid holidays,plus two floating
days per year.

 

 

 

401k Plan:

 

All regular employees are eligible to participate at the beginning of month
following date of hire. 100% company match on first 4%. Six year vesting
schedule for company match.

 

 

 

Bonus:

 

75% Target Bonus. Bonus will be based upon certain quantitative and qualitative
performance measures and bonus will be determined annually by the Compensation
Committee.

 

 

 

 

 

For FY09, 50% of Target Bonus is guaranteed and will be paid out upon start
date. This portion of the FY09 bonus will be considered a non-refundable draw
from the final FY09 bonus.

 

 

 

Profit Sharing:

 

Contributions to 401K, based on profitability, are generally made once each year
and are up to the discretion of management.

 

 

 

Stock Options:

 

You will be awarded 150,000 stock options, subject to approval by the Board of
Directors and 15,000 PARSUs, to be awarded during the annual grant period
(April or May, 2008), also subject to approval by the Board of Directors.

 

 

 

Deferred Compensation:

 

Eligible to participate in THQ’s Executive Deferred Compensation Plan.

 

 

 

Change in Control

 

 

Severance Agreement:

 

Eligible to participate in the Change of Control Severance Agreement.

 

 

 

Severance Agreement:

 

Eligible to participate in the Severance Agreement. In conjunction with the
Severance Agreement and Section 2.2 ii, if employee is terminated within 12
months of employment, he will be eligible for his annual target bonus.

 

--------------------------------------------------------------------------------


 

Relocation:

 

Eligible for relocation package. Relocation Agreement as discussed.

 

 

 

 

 

 

Acceptance:

 

/s/ Colin Slade

 

 

Colin Slade

Date

 

--------------------------------------------------------------------------------
